

SHAREHOLDERS’ AGREEMENT


THIS SHAREHOLDERS’ AGREEMENT (the “Agreement”) is made and entered into on April
2, 2009 by and among Kraft Elektronikai Zrt, a Hungarian corporation (the
“Company”), and the shareholders of the Company (each a “Shareholder” and
collectively the “Shareholders”) who are listed (together with their Affiliates)
on Schedule A attached hereto, and any other person(s) or entity(ies) who may
hereafter become a party to this Agreement.  The Company and the Shareholders
are hereinafter sometimes collectively referred to as the “Parties.”


RECITALS:


WHEREAS, the Shareholders are the owners of 100% of the common shares and equity
of the Company (the “Share Capital”), as set forth on Schedule B; and


WHEREAS, the Company and the Shareholders wish to enter into this Agreement to
document their agreement and understanding regarding certain restrictions and
controls on the Company and the Share Capital; and


WHEREAS, except with respect to the Restated Stock Exchange Agreement and any
document executed pursuant thereto, this Agreement and the terms and covenants
contained herein shall supersede and take precedence over similar terms and
covenants set forth in any and all other agreements between the Company and its
Shareholders, including, without limitation, any stock purchase agreement or
founders stock purchase agreement (collectively, the “Prior Agreements”).


NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1 - CERTAIN DEFINITIONS
 
Section 1.1          Capitalized terms not otherwise defined in this Section 1.1
or elsewhere in this Agreement shall have such definition as set forth in the
Restated Stock Exchange Agreement.  In addition, as used in this Agreement the
following terms shall have the following respective meanings:
 
(a)           “Affiliate” means, with (a) with respect to Solar Thin, a
corporation or other entity controlled by Solar Thin through the direct or
indirect ownership of a majority of the voting stock, and (b) with respect to
any one or more of New Palace, Istvan Krafcsik or Attila Horvath or their
Permitted Transferees, (i) any corporation or other entity that any of them
control jointly or separately through the direct or indirect ownership of a
majority of the voting stock or through any written agreement, (ii) the spouses,
brother, sister or children of such Persons or (iii) trusts set up solely for
the benefit of such Persons or their spouses, brothers, sisters and/or children.
 
(b)           “Company Liquidity Event” shall mean any one of the following
events:
 
(i)           a Change of Control of the Buyer, for consideration payable in
whole or in substantial part in cash, or
 
(ii)          an initial public offering of the share capital of the Buyer, or

 
1

--------------------------------------------------------------------------------

 

(iii)           the merger of the Buyer with or into an inactive corporation
that is publicly traded on a United States or European securities exchange (a
“Shell Corporation”) or the exchange of 100% of the share capital of the Buyer
for a controlling interest in a Shell Corporation, in either case, coupled with
a simultaneous cash financing of not less than United States Five Million
Dollars (USD $5,000,000), or
 
(iv)           the distribution or dividend of 100% of the share capital of the
Buyer owned by the Parent to the stockholders of the Parent, as a result of
which the Buyer shall become a corporation that is publicly traded on a United
States securities exchange, coupled with a simultaneous cash financing for the
Buyer of not less than United States Five Million Dollars (USD $5,000,000).
 
(c)           "Connected Person" means any company controlled by or affiliated
with Solar Thin Films, Inc. ("STF") the parent of the Company and any Person
employed by STF or any company controlled by or affiliated with STF.
 
(d)           “Articles of Incorporation” means the articles of incorporation or
memorandum of association representing the formation documents of the Company.
 
(e)           "Excess Cash" means, at the end of any financial year of the
Company and its Subsidiaries, the aggregate amount of cash and marketable
securities that are retained by the Company and its Subsidiaries which is in
excess of the aggregate amount of funds required for all operating expenses,
business expansion and working capital needs of the Company and its Subsidiaries
for the next succeeding financial year, including, without limitation, the
purchase or lease of capital equipment, research and development, hiring of
personnel, and any and all other related expenditures that are anticipated in
good faith by the Board of Directors of the Company to be required by the
Company and its Subsidiaries.
 
(f)           “Gross Profit Margin” means the net selling price of the
applicable PV Equipment, less “cost of good sold,” as that term is defined under
United States generally accepted accounting principles (“US GAAP”).
 
(g)           “New Palace” means New Palace Investments Ltd., a Cypress
corporation wholly-owned by Istvan Krafcsik and Attila Horvath.
 
(h)           “Offerees” means each of (i) the Company, (ii) each of the
Shareholders, excluding any Shareholder who has caused or initiated the event
that results in the offer of the Shares to the Offerees hereunder (the
“Shareholder Offerees”) and (iii) any other person, firm or corporation
designated by the Company or the Shareholder Offerees who is acceptable to all
other Shareholder Offerees (a “Designated Person”).
 
(i)           “Permitted Transfer” shall have the meaning set forth in Section
2.1(c) of this Agreement..
 
(j)           “PV” means photovoltaic.
 
(k)           “PV Equipment” means the machinery, equipment, software and
computer hardware required to be installed at a PV Facility to enable a Person
to manufacture and produce PV Modules.
 
(l)           “PV Facility” means a turn-key manufacturing facility including PV
Equipment, converters, land and building to enable a Person to produce PV
Modules.
 
(m)           “PV Modules” means PV solar panels or modules capable of producing
solar power that are comprised of PV cells made from amorphous silicon (“aSi”)
or utilizing a-Si technologies.

 
- 2 -

--------------------------------------------------------------------------------

 

(n)           “Qualified Appraisers” means any recognized investment bank or
business appraisal company selected by the Board of Directors of the Company who
has not previously rendered financial or business appraisal services to Solar
Thin or who is otherwise acceptable to Istvan Krafcsik.
 
(o)           “Restated Stock Exchange Agreement” means that certain Amended and
Restated Stock Exchange Agreement, dated as of April 2, 2009, by and among the
Company, Solar Thin Films, Inc., BudaSolar Technologies Co., Ltd., New Palace,
Ltd., Krafcsik Horvath Holding Ltd., Istvan Krafcsik and Attila Horvath.
 
(p)           “Shares” means and includes all shares of Share Capital now owned
or hereafter acquired by any Shareholder.  For purposes of this Agreement, all
of the Shares of Share Capital that a Shareholder has a right to acquire from
the Company upon conversion, exercise or exchange of any of the securities of
the Company then owned by such Shareholder shall be deemed Shares then owned by
such Shareholder; provided, however, that for purposes of this Agreement any
“Buyer Preference Shares” that may be issued pursuant to Section 2.2 of the
Restated Stock Exchange Agreement shall not be deemed to be Shares of Share
Capital.
 
(q)           “Share Capital” means and includes all issued and outstanding
common shares and equity of the Company and all other securities of the Company
which may be issued in exchange for or in respect of shares of Share Capital
(whether by way of stock split, stock dividend, combination, reclassification,
reorganization, or otherwise) ; provided, however, that for purposes of this
Agreement any “Buyer Preference Shares” that may be issued pursuant to Section
2.2 of the Restated Stock Exchange Agreement shall not be deemed to be Shares of
Share Capital..
 
(r)            “Solar Thin” means Solar Thin Films, Inc., a Delaware corporation
and one of the Shareholders.
 
(s)           "Triggering Date” shall mean (i) for Section 2.2(a), the date of
the selling Shareholder’s death; (ii) for Section 2.3, the date of the
occurrence of an event of insolvency; and (iii) for Section 2.4, the date that
the Offer (as defined in Section 2.4(a)) is delivered to the Offerees.
 
ARTICLE  2 - TRANSFERS
 
Section 2.1                                General Restriction Against Transfer;
Permitted Transfers.
 
(a)           Each Shareholder covenants and agrees that, except as specifically
set forth in this Article 2 and subject at all times to Section 2.1(b) below,
neither such Shareholder nor such Shareholder’s heirs, executors, legal
representatives or successors or assigns shall sell, donate, assign as
collateral, pledge, hypothecate, mortgage, encumber, allow to be encumbered,
transfer or otherwise dispose of in any manner whatsoever (each, a “Transfer”)
any Shares.
 
(b)           Notwithstanding anything to the contrary, express or implied,
contained in this Article 2, except for (i) a “Permitted Transfer” (as
hereinafter defined), (ii) a Transfer contemplated by Section 2.2 or Section 2.3
below, or (iii) a Company Liquidity Event, no Shareholder shall directly or
indirectly effect or seek to effect any Transfer or his or its Shares or enter
into any agreement or other commitment to Transfer his or its Shares at any time
on or before April 2, 2014.  The provisions of the foregoing sentence may be
amended or revoked only by unanimous agreement of all of the Shareholders. Any
attempt to Transfer or to agree to Transfer any Shares in contravention of the
provisions of this Agreement shall be void and shall have no effect.  Compliance
with the provisions of this Agreement shall be a condition precedent to the
recording or documentation of any Transfer of any Shares in the books and
records of the Company.

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           Notwithstanding any of the restrictions on Transfer of the Shares
contained in this Agreement, Transfers of any Shares of the Shareholders to any
Affiliate, shall be permitted (each a “Permitted Transfer”); provided, however,
that (i) any Shares so Transferred shall continue to be subject to the
restrictions of this Agreement, (ii) such Transfer does not violate any of the
provisions of this Agreement, (iii) no Shareholder shall effect or permit any
Transfer of his or its Shares to Zoltan Kiss or any Affiliate of Zoltan Kiss,
and (iv) such Transfer shall not be effective until the transferee executes and
delivers an agreement in the form supplied by the Company whereby such
transferee agrees to become a party to this Agreement and to be bound by each of
the terms and conditions of this Agreement.
 
(d)           Each Shareholder hereby agrees that, during the period of duration
specified by the Company and any underwriter, investment banker or nominated
advisor of Share Capital or other securities of the Company following the
effective date of a registration statement of the Company filed under the United
Securities Act of 1933, as amended, or the listing of any Share Capital of the
Company on any European Union securities exchange, if any, such Shareholder
shall not, to the extent requested by the Company and such underwriter,
investment banker or nominated advisor, Transfer any securities of the Company
held by it at any time during a period of up to twelve (12) months following the
effective date of such registration statement or listing of Share Capital on any
European Union securities exchange (as the case may be).  In order to enforce
the foregoing covenant, the Company may impose stop-transfer instructions with
respect to the Shares of each such Shareholder until the end of such period.
 
Section 2.2                                Effect of Death.
 
(a)           Upon the death of a Shareholder, that Shareholder’s legal
inheritor may, but shall not be required to, at any time following forty-five
(45) days after his or its legal appointment, offer to sell to the Offerees, and
the Offerees may, but shall not be required to, purchase all or any portion of
such Shares.
 
(b)           Any proposed sale or sale under this Section 2.2 shall be made in
accordance with Section 2.5, Section 2.6, Section 2.7 and Section 2.8.
 
Section 2.3           Sale Upon Insolvency.  Each Shareholder agrees that upon
the occurrence of any of the following events, unless excluded by law:  (i) a
Shareholder’s adjudication as a bankrupt; (ii) institution by or against a
Shareholder of a petition for arrangement or any other type of insolvency
proceeding under any bankruptcy law or otherwise; (iii) a Shareholder’s making
of a general assignment for the benefit of such Shareholder’s creditors, (iv)
the appointment of a receiver or trustee in bankruptcy of such Shareholder for
any of a Shareholder’s assets; or (v) the taking, making or institution of any
like or similar act or proceeding involving a Shareholder, provided that such
event, adjudication, institution, making, appointment or similar act or
proceeding is not cured or rescinded within ninety (90) days (the “Cure
Period”), then, at the end of the Cure Period, such Shareholder or such
Shareholder’s successor or successors in interest shall offer to sell to the
Offerees, and the Offerees may, but shall not be required to, purchase all, but
not less than all, of such Shareholder’s Shares and such sale shall be made in
accordance with Section 2.5, Section 2.6, Section 2.7 and Section 2.8.
 
Section 2.4           Right of First Refusal.
 
(a)           Notwithstanding any other provision of this Agreement, if at any
time on or after April 2, 2014 any Shareholder desires to sell for cash or cash
equivalents all or any portion of his its Shares pursuant to a bona fide offer
from a third party who is not an Affiliate (for the purposes of this Section
2.4, the “Proposed Transferee”), such selling Shareholder shall submit a written
offer (the “Offer”) to sell such Shares (the “Offered Shares”) to the Company
and the Shareholder Offerees on terms and conditions, including price, not less
favorable to the Company and the Shareholder Offerees than those on which the
selling Shareholder proposes to sell such Offered Shares to the Proposed
Transferee.  The Offer shall disclose the identity of the Proposed Transferee,
the Offered Shares proposed to be sold, the total number of Shares owned by the
selling Shareholder, the terms and conditions, including price, of the proposed
sale, and any other material facts relating to the proposed sale.  The Company
may appoint a third party or a Shareholder to exercise the right to purchase the
Offered Shares by delivering written notice to the selling Shareholder.

 
- 4 -

--------------------------------------------------------------------------------

 

(b)           The Company or the Shareholder Offerees may purchase some but not
all of the Offered Shares unless the Proposed Transferee advises that he or it
would not purchase less than all of the Offered Shares, in which event the
Company and the Shareholder Offerees may only purchase all of the Offered
Shares.  Any sale proposed or made under this Section 2.4 shall be made in
accordance with Section 2.5, Section 2.6 and Section 2.8.
 
(c)           The Shareholders’ right of refusal provided in this Section 2.4
shall not apply with respect to:
 
(i)           the occurrence of any Company Liquidity Event, or
 
(ii)          any redemption of Shares or Transfer of Shares by a Shareholder in
a transaction approved by the unanimous vote or consent of all of the
Shareholders of the Company;
 
(iii)         any Permitted Transfer.
 
Section 2.5           Option Period; Effecting Election.
 
(a)           Option Period.  For each proposed purchase of Shares by the
Offerees made pursuant to Section 2.2, Section 2.3 or Section 2.4, the Company
and/or a Designated Person shall have the first option to purchase all or any
portion of such Shares.  The Company and/or such Designated Person shall have
one hundred and eighty (180) days (the “Company Option Period”) from the
effective Triggering Date to consummate such a sale.  If the Company and/or the
Designated Person does not consummate any such sale within the Company Option
Period, the Shareholder Offerees shall then have an additional ninety (90) days,
beginning on the day following the expiration of the Company Option Period (the
“Shareholder Offerees’ Option Period”) during which they may consummate the
purchase of the applicable Shares.  The Company Option Period and the
Shareholder Offerees’ Option Period are collectively referred to herein as the
“Option Periods.”  If any such Share purchase is not consummated either by the
Company, the Designated Person or the Shareholder Offerees within the applicable
Option Period, the Shares may be sold to a third party or otherwise transferred,
as applicable, by the Shareholder or his legal representative, as
applicable.  Any purchase made by the Company and the Shareholder Offerees under
this Agreement shall result in all of the applicable Shares being purchased, but
the Company, the Designated Person (if any) and the Shareholder Offerees may
divide the Shares purchased between themselves in any proportions that they
desire in their sole discretion; provided, however, that each Shareholder
Offeree shall have the right to purchase at least that Shareholder Offeree’s pro
rata share of the Shares available for purchase by all of the Shareholder
Offerees.  This pro rata share shall be calculated for each Shareholder Offeree
based on each Shareholder Offeree’s ownership of Shares (as a percentage of all
of the Shares owned by all of the Shareholder Offerees).  If a Shareholder
Offeree declines to purchase his pro rata share, the other Shareholder Offerees
may purchase any such remaining Shares based on their pro rata share of these
remaining Shares (excluding any shares owned by the Shareholder Offeree who
declined to purchase his pro rata share in the initial Shareholder Offeree
purchase).
 
(b)           Effecting Election.  Election by the Company, a Designated Person
or the Shareholder Offerees to purchase Shares offered for sale pursuant to this
Agreement shall be effected by sending written notice of such election to such
offering Shareholder or such offering Shareholder’s representative (as
applicable) prior to the expiration of the applicable Option Period.

 
- 5 -

--------------------------------------------------------------------------------

 
 
Section 2.6           Effect of Failure to Elect to Purchase All Shares.
 
(a)           If the Offerees do not elect to purchase all of the Shares offered
for sale by an offering Shareholder (or its legal inheritor or representative)
pursuant to Section 2.2 or Section 2.3, all of the offering Shareholder’s Shares
shall continue to be owned by such Shareholder (or his legal representative, as
applicable).  Such Shares may be transferred as contemplated by the Shareholder
(or legal representative), but such Shares will at all times continue to be
subject to the restrictions of this Agreement and no such Transfer will be
effective until each proposed transferee executes and delivers a counterpart of
this Agreement.
 
(b)           If the Offerees do not elect to purchase all of the Shares offered
for sale by an offering Shareholder pursuant to Section 2.4, all, but not less
than all, of the offering Shareholder’s Shares may be transferred to the bona
fide offeror pursuant to the terms of the bona fide offer within sixty (60) days
following the expiration of the Shareholder Offerees’ Option Period; provided,
however, that any Shares so transferred shall continue to be subject to the
restrictions of this Agreement and such Transfer shall not be effective until
the transferee executes and delivers a counterpart of this Agreement.  If all of
the offering Shareholder’s Shares are not transferred within such 60-day period,
such Shares shall again become subject to the restrictions contained in this
Agreement and shall not be transferred except in accordance with the terms and
conditions of this Agreement.
 
Section 2.7           Purchase Price. Except as provided in Section 2.4 of this
Agreement, the “Purchase Price” per share of the Shares proposed for Transfer or
Transferred shall be determined as of the last equity offering of the Company
and being equal to the price per share pursuant to the last equity offering,
provided such equity offering of the Company was consummated within a six (6)
month period of the proposed Transfer and with parties who are not Affiliates of
the Company or any Shareholder, or in absence of an equity offering within the
said six (6) month period, by the written concurrence of a Qualified
Appraiser.  The Qualified Appraiser shall be chosen within five (5) business
days after the Triggering Date. The Company shall pay the costs and expenses of
the Qualified Appraiser.  The Qualified Appraiser shall develop a fair market
value determination of the Company’s value in accordance with generally accepted
appraisal standards, including, without limitation, consolidated historical
revenues and earnings (if any), firm and anticipated additional contracts and
orders, consolidated cash flow, Shareholders equity and comparable prices and
values for other businesses in the PV Equipment industry (the “Appraisal”).  The
fair market value of the Company set forth in the Appraisal shall be the basis
for the final and binding Purchase Price for the Shares proposed for Transfer or
Transferred.  The Qualified Appraiser must be firm or individual with previous
background and experience in the valuation and appraisal of corporations, which
are similar in size, industry and financial condition to the Company.  The
Qualified Appraiser shall deliver a written report of its Appraisal to all
parties (which Appraisal shall include the Appraiser’s determination of the
Purchase Price, along with a sufficiently detailed description of the
methodologies, assumptions and procedures used) within sixty (60) days after the
designation of the Qualified Appraiser.  However, the Purchase Price to be
determined under this Section 2.7 shall not be less than the price offered on a
firm basis for all of the Shares proposed to be Transferred by a bona fide third
party buyer who is not an Affiliate of the Company or of any Shareholder.
 
- 6 -

--------------------------------------------------------------------------------


 
Section 2.8           Closing; Payment.

(a)           The closing ("Closing") of any sale of a Shareholder’s Shares to
an Offeree pursuant to Section 2.2 or Section 2.3 shall take place at the office
of the Company at any point prior to the expiration of the applicable Option
Period or in the event of a sale under Section 2.4, on the sixtieth (60th)
business day following the date the Offer was made.  The certificate or
certificates representing the Shares to be purchased by the Offerees, properly
endorsed for transfer or with an executed stock power attached, shall be
delivered at the Closing free and clear of all liens, security interests,
pledges, charges or other encumbrances of any nature whatsoever, except for the
rights of the Offerees set forth in this Agreement, against the payment of the
purchase price therefore, unless otherwise agreed by the Parties of the Purchase
and accepted by the other Shareholders and the company in written form. .
 
(b)           The Purchase Price for any purchase of Shares by the Company under
this Agreement shall be made exclusively in cash, unless otherwise agreed to by
the Shareholder or his legal inheritor.
 
(c)           Notwithstanding any other provision of this Section 2.8, if an
Offeree is purchasing the Shares pursuant to Section 2.4 and is paying the
purchase price set forth in the bona fide offer, the purchase price shall be
paid in accordance with the terms and conditions contained in the bona fide
offer.
 
Section 2.9           Failure to Deliver Shares.  If a Shareholder (for the
purposes of this Section 2.9, an “Obligated Shareholder”) becomes obligated to
sell any Shares to any Offeree hereunder, as determined by a final nonappealable
order from a court of competent jurisdiction, and fails to deliver such Shares
in accordance with the terms of this Agreement, the Offeree may, at its option,
in addition to all other remedies it may have, send to the Obligated Shareholder
the Purchase Price for such Shares.  Upon receipt of a final nonappealable order
from a court of competent jurisdiction, the Company, upon written notice to the
Obligated Shareholder shall (i) cancel on its books the certificate or
certificates representing the Shares to be sold and (ii) shall issue, in lieu
thereof; in the name of the Offeree, a new certificate or certificates
representing such Shares, and all of the Obligated Shareholder’s rights in and
to such Shares shall immediately terminate.
 
Section 2.10         Tag-Along Rights.
 
(a)           If at any time after April 2, 2014, any of the Shareholders,
whether alone or together by agreement, contract or understanding (for the
purposes of this Section 2.10, each a “Selling Party”) wishes to sell any Shares
owned by it in a single transaction or series of related transactions equaling
forty-nine percent (49%) or more of all of the Share Capital of the Company then
issued and outstanding (on a fully-diluted basis counting all issued options,
warrants and convertible securities) to any third party (other than to a
permitted transferee of such Selling Party in connection with a Permitted
Transfer or any other Shareholder (see Section 2.12)) (for the purposes of this
Section 2.10, the “Purchaser”), and the Selling Party has complied with all of
the other requirements of this Agreement, the Selling Party shall cause a
written notice of the offer by the Purchaser to purchase such Shares (a
“Tag-Along Notice”) to be delivered to each of the other Shareholders (each a
“Tag-Along Shareholder”), setting forth the price per Share to be paid by the
Purchaser, the identity of the Purchaser and the other principal terms and
conditions of the Purchaser’s offer to purchase such Shares, and each
Shareholder shall have the right to offer for sale to the Purchaser, as a
condition of such sale by the Selling Party, the same proportion of the Shares
then held by such Shareholder as the proposed sale represents with respect to
the total number of Shares that the Selling Party owns or has the right to
acquire pursuant to outstanding options, warrants or convertible securities, at
the same price per Share and on the same terms and conditions as involved in
such sale by the Selling Party.  Each Shareholder shall notify the Selling Party
of its intention to sell its Shares pursuant to this Section 2.10 as soon as
practicable after receipt of the Tag-Along Notice, but in no event later than
thirty (30) days after receipt thereof.

 
- 7 -

--------------------------------------------------------------------------------

 

(b)           In the event that any Shareholder elects to sell its pro rata
portion to the Purchaser, the Tag-Along Shareholders shall not be obligated to
execute and deliver any document which (A) requires such Tag-Along Shareholder
to make representations or warrants regarding any aspect whatsoever of the
business or prospects of the Company and/or its Subsidiaries, (B) would subject
such Tag-Along Shareholder to restrictive covenants, or (C) requires such
Tag-Along Shareholder to be obligated for any indemnification or other
obligations other than (so long as the Selling Party(s) do at least the same)
(1) the obligation to join on a pro-rata basis (but not on a joint and several
basis), based on its respective share of the aggregate proceeds paid by the
Purchaser (but only up to the amount of net proceeds actually received by such
Tag-Along Shareholder in the sale), in any indemnification that the Selling
Party(s) have agreed to, and (2) any such obligations that relate specifically
to a particular Shareholder such as indemnification with respect to
representations and warranties given by a Shareholder regarding such
Shareholder’s title to and ownership of Shares.
 
(c)           The Selling Party and each other Shareholder intending to sell
Shares hereunder shall sell to the Purchaser all, or at the option of the
Purchaser, any part of the Shares proposed to be sold by them at not less than
the price per Share and upon other terms and conditions, if any, not more
favorable to the Purchaser than those set forth in the Tag-Along Notice;
provided, however, that any purchase of less than all of such Shares by the
Purchaser shall be made from the Selling Party and each other Shareholder
intending to sell Shares hereunder pro rata based upon the number of Shares then
held by the Selling Party and each such other Shareholder electing to sell to
the Purchaser (calculated on a fully diluted basis).
 
ARTICLE  3 - CORPORATE GOVERNANCE AND AGREEMENTS
 
Section 3.1           Major Decisions, Competing Business Ventures and
Affiliated Sales.
 
(a)           Actions of the Board of Directors and Shareholders; Major
Decisions.The business of the Company and its Subsidiaries shall be conducted
and managed in the following manner:
 
(i)           Except for Major Decisions (as hereinafter defined) and the
provisions of Section 3.1(a)(ii) below, the operation of the business of the
Company and its Subsidiaries shall be managed by the Board of Directors of the
Company who shall act in accordance with the Rules on Procedures of the Board of
Directors annexed hereto as Schedule C (the “Rules of Procedure”).
 
(ii)          The hiring or removal of any “Executive Officer” (as defined)
shall be determined by a majority of the members of the Board of Directors at
any regular or special meeting of the Board of Directors called in person or by
telephonic conference call in accordance with the Rules of Procedure.  As in
this Agreement, the term “Executive Officer” shall mean and include the Chief
Executive Officer, the President, the Chief Technology Officer and the Chief
Financial Officer of the Company and its Subsidiaries.
 
(iii)         The events listed on Schedule A hereto are deemed to be “Major
Decisions” for the Company.  Notwithstanding any other provision of this
Agreement, the Company’s Articles of Incorporation or the Rules of Procedure,
except as otherwise prohibited by applicable law, for so long as this Agreement
shall remain in force and effect:
 
    (A)           if such Major Decision which, under the laws of Hungary, is an
action that requires the approval, consent or action by the Board of Directors
of the Company or any Subsidiary of the Company, the unanimous affirmative vote,
consent or approval of all of persons designated by each of Solar Thin and New
Palace Investments Ltd. to serve as the members of such Boards of Directors
shall be required to approve, adopt or ratify such Major Decision, and
 
    (B)           if such Major Decision which, under the laws of Hungary, is an
action that requires the approval, consent or action by the Shareholders of the
Company or any Subsidiary of the Company, the unanimous affirmative vote,
consent or approval of each of Solar Thin and New Palace Investments Ltd. or
their designees who are listed on Schedule B hereto shall be required to
approve, adopt or ratify such Major Decision.  The only Shareholders empowered
to vote on Major Decisions are Solar Thin and New Palace Investments Ltd. or
their designees who are listed on Schedule B hereto.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(iv)         In connection with a Major Decision, in the event that a member of
the Board of Directors or either of Solar Thin or New Palace or their designees
who are listed on Schedule B hereto fail or refuse to affirmatively vote or
consent in connection with any one or more Major Decisions at any regular or
special meeting of the Board of Directors or Shareholders scheduled to be held
not earlier than ten (10) business days (as recognized in Hungary) after the
date written or electronic mail notice of such meeting of the Board of Directors
or Shareholders is given as per Schedule B hereto to all directors and each of
Solar Thin and New Palace, then such Shareholder shall be deemed not to have
accepted and to have voted against implementation of such Major Decision.
 
(v)          Each of Solar Thin and New Palace has the right at any time by
written notice to the other Shareholder, to (A) remove or replace its
representative listed on Schedule B to vote on Major Decisions pursuant to prior
written notification to the Company and to the other Shareholders, or (B) to
change the addresses for notices set forth on Schedule A.
 
(vi)         In case the right to accept such purchase order was not delegated
to the Chief Executive Officer, the acceptance of purchase orders for PV
Equipment shall constitute a Major Decision of the Board, and shall be
implemented pursuant to the procedures for accepting such purchase orders are
set forth in paragraph 7 of the Rules of Procedure, including completing the
Factory Sale Form constituting Exhibit 2 to this Agreement (the “Factory Sale
Form”).  Except only for purchase orders of a size or commitment by the Company
that constitute a Major Decision of the Board, the Chief Executive Officer is
expressly authorized to negotiate, accept and execute all other purchase orders.
 
(b)           Competing Business Ventures by Solar Thin
Films.           Notwithstanding anything to the contrary contained in this
Agreement, the Restated Stock Exchange Agreement or in the respective employment
agreements dated of even date herewith between the Company and István Krafcsik
and Attila Horváth (the “Executive Employment Agreements”), in the event
that  Solar Thin shall, at any time or from time to time, seek to acquire or
establish, directly, through any Subsidiary (other than the Company) or in
connection with joint ventures with Persons who are not Affiliates of Solar
Thin, one or more PV Facilities to manufacture PV Equipment that produce PV
Modules (a “Competing Business Venture”), Solar Thin shall first comply with the
following procedures:
 
(i)           Solar Thin shall present full details of the business opportunity
relating to the Competing Business Venture to the board of directors of the
Company;
 
(ii)          if and to the extent that capital or other funding for the
business opportunity relating to the Competing Business Venture shall be
required, if available in the Company, the Company shall provide such capital or
funding; and
 
(iii)         if the Company is unable provide such capital or funding, the same
shall be provided by the Shareholders in proportion to their individual
ownership of the Shares.
 
Subject to the foregoing procedures, if New Palace, acting through Istvan
Krafcsik in accordance with Schedule B hereto, shall determine, pursuant to a
Major Decision, that the Company shall not proceed with or invest in such
Competing Business Venture, then and in such event, Solar Thin may engage in
such Competing Business Venture directly itself, through any Subsidiary (other
than the Company) or in connection with joint ventures with Persons who are not
Affiliates of Solar Thin; provided, that:

 
- 9 -

--------------------------------------------------------------------------------

 
 
(A)          the Company and the Person established to engage in such Competing
Business Venture shall enter into a non-exclusive technology transfer and
license agreement with the Company pursuant to which the Company will provide
certain mutually agreed upon technology, personnel expertise, know-how,
installation, start-up services and other intellectual property to such Person,
all upon such arms length terms and conditions as shall be comparable to any
similar arrangement entered into with any Person who is not Affiliated with
Solar Thin; and
 
(B)           if such Competing Business Venture shall consist of a joint
venture or similar arrangement with any Person who is not an Affiliate of Solar
Thin or its Subsidiaries:
 
  (1)           at or immediately following the closing of such Competing
Business Venture, Solar Thin shall assign directly to István Krafcsik and Attila
Horváth or New Palace, a percentage of the 100% of the equity or earnings and
profits of the joint venture or other entity established to engage in such
Competing Business Venture that is owned or made available to Solar Thin (the
“Available Solar Thin Equity”) which shall be equal to the same percentage by
which the Share Capital of István Krafcsik and Attila Horváth or New Palace then
owned in the Company bears to 100% of the outstanding Share Capital of the
Company (the “Minority Shareholders’ Equity”); and
 
  (2)           The Minority Shareholders Equity in any Competing Business
Venture shall be convertible at any time, at the option of István Krafcsik and
Attila Horváth or New Palace (as applicable) shares of common stock of Solar
Thin at a conversion price equal to 100% of the average of the closing prices of
Solar Thin’s common stock for the 20 trading days immediately prior to the date
notice of conversion is given.
 
For the avoidance of doubt, if (i) the Available Solar Thin Equity in such
Competing Business Venture shall be 40% of 100% of the equity or earnings and
profits of the joint venture or other entity established to engage in such
Competing Business Venture, and (ii) István Krafcsik and Attila Horváth or New
Palace then own 49% of the Share Capital of the Company, then and in such event,
the Minority Shareholders’ Equity in such Competing Business Venture shall be
19.6% of 100% of the equity or earnings and profits of the joint venture or
other entity established to engage in such Competing Business Venture.
 
(c)           Competing Business Ventures by István Krafcsik and Attila Horváth
or New Palace. Notwithstanding anything to the contrary contained in this
Agreement, the Restated Stock Exchange Agreement or in the Executive Employment
Agreements, during the term of this Agreement and for so long as István Krafcsik
and Attila Horváth are employed on a full-time basis as senior executive
officers of the Company and its Subsidiaries under the Executive Employment
Agreements or otherwise:
 
(i)           In the event that István Krafcsik and Attila Horváth propose that
the Company or its Subsidiaries enter into any one or more agreement to furnish
PV Equipment with a customer that would obligate either the Company, any
Subsidiary of the Company or Solar Thin to directly or indirectly “buy-back,”
repurchase, or otherwise act as a distributor or manufacturer’s representative
to sell and market for resale any portion of the PV Modules produced by such
customer using the PV Equipment being sold to such customer, such agreement or
arrangement (a “PV Module Distribution Arrangement”) is a Major Decision. In the
event that Solar Thin or its representatives on the Board of Directors do not
agree to directly or otherwise permit the Company or any Subsidiary of the
Company to enter into such PV Module Distribution Arrangement, then the Parties
shall mutually undertake to find a third Person who is not an Affiliate to
assume all or part of the financial obligations in connection with such PV
Module Distribution Arrangement, form an entity and enter into a joint venture
or related partnership or profit sharing arrangement with such Person (the
“Module Distribution Joint Venture”).  In such event, as between Solar Thin, on
one hand, and New Palace and its Affiliates, on the other hand, the equity in
any such Module Distribution Joint Venture shall be in the same proportion as
the Parties then ownership of the Shares in the Company at such time such Module
Distribution Joint Venture shall be entered into. If, for any reason, Solar Thin
elects not to participate in such Module Distribution Joint Venture, then, and
only in such event, New Palace and/or Istvan Krafcsik and Attila Horvath may
directly participate in such Module Distribution Joint Venture; provided, that
such participation shall not interfere in any material respect with their duties
and obligations to the Company under this Agreement and the Executive Employment
Agreements.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(ii)           In addition to their rights described in Section 3.1(c)(i) above,
New Palace, István Krafcsik or Attila Horváth shall also be entitled to make
“passive” investments in any Person who is not an Affiliate and who manufactures
PV Modules, so long as such Person is not engaged in any business which is in
direct competition with the business then being conducted by the Company, its
Subsidiaries or Solar Thin; provided, however, that (A) Solar Thin shall first
be offered an opportunity to participate in such investment (to the extent of
its percentage ownership of the share capital of the Company at the time of the
investment in the equity that is made available to all Parties hereto or their
Affiliates), and (B) neither István Krafcsik nor Attila Horváth shall render any
employment, consulting or other services to such Person or its subsidiaries.
 
(d)           Affiliated Equipment Purchasers.          In the event that Solar
Thin or any Subsidiary or Affiliate of Solar Thin (other than the Company or its
Subsidiaries) in which Solar Thin or such Subsidiary or Affiliate shall own not
less than thirty-three and one-third percent (33-1/3%) of the equity or earnings
and profits, shall engage in the sale of PV Modules, such Person(s) (an
“Affiliated Equipment Purchaser”) shall use the Company as its preferred vendor
and supplier, and offer the Company an opportunity to quote and bid upon
purchase orders and contracts for all PV Equipment to be purchased by such
Affiliated Equipment Purchaser.  In such connection, if the Company (i) offers
terms and conditions for the sale of such quantities or lines of PV Equipment
that are, in the aggregate, as favorable as those proposed by any competitor to
the Company for the same type and quantity or lines of PV Equipment, and (ii) in
the reasonable good faith judgment of such Affiliated Equipment Purchaser, the
Company then has the physical and financial resources to meet the proposed
delivery schedule(s), then Solar Thin shall cause (if an owner of more than 50%
of such Affiliated Equipment Purchaser), or shall use its best efforts (if an
owner of less than 50% of such Affiliated Equipment Purchaser) to cause, such
purchase order and contract to be awarded to the Company.  In connection with
the above, such Affiliated Equipment Purchaser shall have the right to purchase
PV Equipment from the Company at the lower of either (A) the price bid by the
Company in accordance with clause (i) above, and accepted by the Affiliated
Equipment Purchase in accordance with clause (ii) above, or (B) at a price equal
to 80% of the Gross Profit Margin that is then being received by the Company for
sales of similar quantities of PV Equipment to Persons who are not Affiliates
(“Comparable Sales”); provided, that such Gross Profit Margin shall not be less
than the sum of (x) cost of goods sold (as determined in accordance with US
GAAP), plus (y) 25%.  In addition, unless otherwise agreed as a Major Decision,
not more than thirty percent (30%) of the Company’s annual production of PV
Equipment will be delivered to such Affiliated Equipment Purchasers at the
prices and terms and conditions set forth herein.
 
(e)           Other Solar Thin Activities.         Notwithstanding anything to
the contrary contained in this Agreement, the Restated Stock Exchange Agreement,
the Rules of Procedure or the Executive Employment Agreements, , the Company and
the Shareholders acknowledge and agree that the term “Competing Business
Venture” shall not include, and the provisions of this Section 3.1 shall not be
applicable, to any transaction or business activity of Solar Thin (directly or
through any Subsidiary of Solar Thin (other than the Company and its Subsidiary)
or in connection with any joint venture with a third person, firm or
corporation) that shall involve the manufacture and production of PV modules or
panels or PV equipment used to produce any PV modules or panels, utilizing PV
cells produced with or technologies involving any substance other than
a-Si.  Accordingly, Solar Thin shall have the absolute right at any time, or
from time to time, to engage, either directly or through any Subsidiary or
Affiliate other than the Company or its Subsidiaries) or in connection with any
acquisition, joint venture or related arrangement with any other person, firm or
corporation in any business activity, including, without limitation, (i) the
manufacture and production of PV modules or panels using crystalline cells or
technologies, copper indium gallium diselenide (“CIGS”) cells or technologies,
or any other production methods, exclusive of a-Si, (ii) other than PV Equipment
to produce PV Modules using a-Si cells or technology, the manufacture and
production of PV equipment to manufacture and produce PV modules or panels using
crystalline cells or technologies, CIGS cells technologies, or any other
production methods, or (iii) the establishment of power plants or related power
facilities to provide PV power using equipment and/or PV modules or panels
incorporating any cells or technologies, other than a-Si; in each case, without
being obligated to first offer such business opportunity to the Company or to
any other Shareholder.

 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 3.2           Board of Directors and Voting.
 
(a)           The number of members of the Board of Directors of the Company
shall initially be four (4) persons.  Except for a Major Decision, to pass a
Board resolution, the approval, consent or ratification of such resolution by a
majority of the members of the Board of Directors shall be required to pass such
resolution.
 
(b)           For a period equal to the greater of (i) the duration of their
employment as senior executive officers of the Company, or (ii) their direct or
indirect ownership (through New Palace Investments Ltd. or otherwise) of not
less than 25% of the share capital of the Company (in case any Shares owned by
István Krafcsik and Attila Horváth or any Affiliate or family member of such
Persons, such Shares shall be deemed as owned by New Palace Investments Ltd.),
Istvan Krafcsik and Attila Horvath shall be entitled to serve as directors of
the Company and its Subsidiaries (as defined in the Restated Stock Exchange
Agreement) following the Closing Date of the transactions under the Restated
Stock Exchange Agreement unless New Palace Investment Ltd in it’s own discretion
decides to nominate a new Board Member to replace one or both of them.
 
(c)           For so long as it shall own a majority of the issued and
outstanding Shares of the Company, Solar Thin shall be entitled to designate the
two (2) members of the Board of Directors of the Company and its Subsidiaries
following the Closing Date of the transactions under the Restated Stock Exchange
Agreement.  The initial directors designated by Solar Thin shall be Robert M.
Rubin (who shall serve as Chairman of the Board) and Peter C. Lewis.  Solar
Thin, by action of their board of directors, may at any time or from time to
time replace one or more of the initial two directors designated by Solar Thin
upon ten (10) days prior notice to the Shareholders and the Company.
 
(d)           The Parties hereto acknowledge that a four (4) person Board of
Directors is not in their best interests or the interests of the
Company.  Accordingly, the Shareholders shall, in good faith, immediately seek
and within ninety (90) days following the date of this Agreement undertake to
designate a fifth (5th) person to serve as a member of the Board of Directors of
the Company and its Subsidiaries.  Such fifth director shall not be an Affiliate
of any of the Shareholders or their Affiliates and shall be a person who is
independent and familiar with the a-Si PV Module and PV Equipment business (the
“Independent Director”).  The Independent Director shall serve at the pleasure
of the Shareholders.  The selection of the initial Independent Director, his or
her removal, and any successor(s) to such person shall, for all purposes of this
Agreement, be deemed to be a Major Decision.
 
(e)           All members of the Board of Directors of the Company and its
Subsidiaries shall continue to serve in such capacities until the earlier of
their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.  In the event of the death or
inability of either Krafcsik or Horvath to serve as members of the Board of
Directors of the Company and Subsidiaries, the remaining member of them may
designate the second director who shall serve for the period as set forth above.

 
- 12 -

--------------------------------------------------------------------------------

 
 
Section 3.3            Executive Officers; Authority and Goals of Executive
Officers.
 
(a)           Istvan Krafcsik shall be appointed as Chief Executive Officer and
Chief Technology Officer of the Company and each of its Subsidiaries and Attila
Horvath shall be appointed as Chief Operating Officer of the Company and its
Subsidiaries, until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be. The
Parties expressly set forth that the Chief Executive Officer and the Chief
Technology Officer shall be removed only for good cause, such as their
non-performance. Solar Thin shall appoint a qualified accountant reasonably
acceptable to the Chief Executive Officer and Chief Operating Officer, to serve
as Chief Financial Officer of the Company and its Subsidiaries.
 
(b)           As set forth in the Rules of Procedure (including the requirement
that the actual consolidated revenues and net profits before interest and taxes
(“EBIT”) of the Company and its Subsidiaries as at the end of each financial
year, commencing with the financial year ending December 31, 2009, are at least
75% of the projected annual consolidated revenues and EBIT of the Company and
its Subsidiaries set forth on the annual “Operating Budget” referred to in
Section 3.9 below), except for Major Decisions, the Board of Directors of the
Company and its Subsidiaries shall expressly delegate and grant to each of the
Executive Officers the absolute right and authority to manage the day-to-day
operations of the Company and its Subsidiaries, and make all decisions binding
upon the Company and its Subsidiaries, other than Major Decisions.
 
(c)           As set forth in the Rules of Procedures the Board of Directors
may, by majority vote, elect to remove any Executive Officer for good reasons
such as non-satisfactory performance, and may appoint any successor to such
Executive Officer who has been removed from office; provided, however, that in
no event shall any successor to the Chief Executive Officer of the Company and
its Subsidiaries be a then existing officer or an otherwise related person of
Solar Thin, unless such person is approved as a Major Decision.
 
(d)          Notwithstanding Section 3.3(c) above, in the event that either (i)
Solar Thin seeks to remove an Executive Officer for good reasons, including
non-satisfactory performance, and the representatives of New Palace Investments
Ltd. on the Board of Directors refuse to agree to remove such Executive Officer,
or (ii) the Shareholders or Board of Directors fail to appoint as a Major
Decision a new Executive Officer to fill such vacancy with within sixty (60)
calendar days following the remove of the former Executive Officer, then a
“Deadlock” shall be deemed to exist.  In such event, either Solar Thin or New
Palace Investments Ltd. may issue a notification of a Deadlock, and within
fourteen (14) calendar days following such notice, the Shareholders shall
arrange a meeting of Shareholders and shall use all reasonable endeavours to
resolve the matter. In the event the Parties are not able to resolve the
situation by Major Decision such decision shall be made as a simple majority
decision.
 
Section 3.4           Related Party Transactions.           The Company shall
not enter into, amend, modify or supplement, or permit any Subsidiary to enter
into, amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of the Shareholders, or other Affiliate of a Shareholder
or with any individual related by blood, marriage or adoption to any such
Person, except on terms that are fair and reasonable to the Company and its
Subsidiaries and at prevailing market rates.
 
Section 3.5           Cash Distribution Policy.           Unless otherwise
agreed by the Shareholders as a Major Decision, the Company shall distribute to
Shareholders not later than 90 days after the end of each financial year any
Excess Cash.
 
- 13 -

--------------------------------------------------------------------------------


 
Section 3.6          Working Capital Funding Policy.
 
(a)           In the event and to the extent that the Company and/or its wholly
owned Subsidiary BudaSolar Technologies Ltd. requires working capital in
addition to the $2,000,000 provided by Solar Thin under the Restated Stock
Exchange Agreement, Solar Thin shall undertake in good faith (but shall not be
legally obligated) to furnish such additional working capital, either directly
as a loan from Solar Thin to the Company or through a financing arranged by
Solar Thin directly for the Company.  In such case, the terms and conditions of
such additional funding made or arranged by Solar Thin, shall be deemed to be a
loan with interest calculated at a rate per annum equal to the greater of (a) 8%
or (b) the actual annual interest rate being charged to Solar Thin or its
Affiliate by any unaffiliated Person lending such amount of money to Solar Thin
or its Affiliate (other than the Company) that Solar Thin or such Affiliate then
lends to the Company or its Subsidiaries.  All other terms and conditions of
such working capital loan (including repayment terms) shall be approved as a
Major Decision by the Shareholders and shall be subject to the provisions of
Section 3.1 of this Agreement.
 
(b)           The provisions of Section 3.6(a) shall not be applicable to a
Competing Business Venture which shall be governed by the provisions of Section
3.1(b) of this Agreement.
 
Section 3.7          Company Liquidity Event.           In the event and at such
time as (a) the consolidated revenues of the Company and its Subsidiaries shall
equal or exceed United States Twenty-Five Million Dollars (USD $25,000,000) for
any four (4) consecutive calendar quarters of three months each; and (b) the
firm contracted-for backlog of orders of Products as at the end of such four (4)
consecutive calendar quarters shall equal or exceed two hundred percent (200%)
of such consolidated revenues, then and in such event the Company Shareholders
shall undertake to consummate a Company Liquidity Event.  The method of
consummating such Company Liquidation Event and the terms and conditions of any
such Company Liquidation Event shall constitute a Major Decision.
 
Section 3.8          Service Agreement.           The Shareholders agree that
each year, commencing with the year ending December 31, 2009, Solar Thin shall
provide certain services to the Company and its Subsidiaries, including services
of Solar Thin executive officers not otherwise employed by other Subsidiaries of
Solar Thin, legal, accounting, public and investor relations and related
matters.  The Company shall pay for such services based upon the terms and
conditions of a services agreement between Solar Thin and the Company in the
form of Exhibit 1 annexed hereto and made a part hereof (the “Service
Agreement”).
 
Section 3.9          Operating Budget..           As at the date of this
Agreement, Istvan Krafcsik and Attila Horvath have furnished to the Board of
Directors of the Company a written operating budget and forecast (the “Operating
Budget”) which sets forth the projected consolidated (i) sales revenues, (ii)
EBIT, (iii) capital expenditures, and (iv) cash working capital requirements of
the Company and its Subsidiary for the financial year ending December 31,
2009.  In addition, not later than November 30th of each financial year,
commencing with the financial year ending December 31, 2009, such Executive
Officers shall furnish to the Company an Operating Budget for the next
immediately succeeding financial year (each, a “Budget Year”), which shall
contain the same information set forth in the 2009 Operating Budget.  The 2009
Operating Budget has been approved by the Parties and is annexed hereto as
Schedule D.  Approval of the Operating Budget for each succeeding financial year
shall be a Major Decision of the Board of Directors.  The Operating Budget shall
also contain a summary rolling forecast of estimated sales and capital
expenditures for the next financial year following each relevant Budget
Year.  In the event that the Board of Directors is unable to agree upon the
Operating Budget for any financial year, then the Company shall conduct its
business on the basis of the Operating Budget for the previous financial year.
 

 
- 14 -

--------------------------------------------------------------------------------

 

ARTICLE  4 - GENERAL PROVISIONS
 
Section 4.1          Notices.           Except as expressly set forth to the
contrary in this Agreement, all notices, requests, or consents provided for or
permitted to be given under this Agreement must be in writing and delivered to
the addresses set forth on Schedule B hereto by (a) personal delivery, or (b) a
nationally recognized overnight courier delivery service (such as Federal
Express, UPS, DHL, or USPS Express Mail) and a notice, request, or consent given
under this Agreement is effective on receipt by the Person to receive it.  All
notices, requests, and consents to be sent to the Company or a Shareholder must
be sent to or made at the appropriate address as Set forth on Schedule B, or to
such other address as is specified by written notice to all parties
hereto.  Whenever any notice is required to be given by law or this Agreement, a
written waiver thereof, signed by the person entitled to notice, whether before
or after the time stated therein, will be deemed equivalent to the giving of
such notice.
 
Section 4.2          Entire Agreement.            This Agreement constitutes the
entire agreement among the Company and the Shareholders relating to the matters
contained herein and supersedes all prior similar contracts or agreements with
respect to the Company or the Shares, whether oral or written, other than the
provisions of the Securities Exchange Agreement, the Company’s Restated Articles
of Incorporation or any documents executed pursuant thereto.
 
Section 4.3          Effect of Waiver or Consent.           A waiver or consent,
express or implied, of any breach or default by any person in the performance of
its obligations with respect to the Company is not a consent or waiver of any
other breach or default in the performance by that person of the same or any
other obligations of that person with respect to the Company.  Failure on the
part of a person to complain of any act or omission of any person or to declare
any person in breach or default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that person of its
rights with respect to that default.
 
Section 4.4          Amendment or Modification.           This Agreement may be
amended or modified from time to time only by the written consent of the Company
and by a writing signed by the Company and all of the Shareholders.
 
Section 4.5          Binding Effect.            Subject to the restrictions on
Transfer set forth Article 2, this Agreement is binding on and inures to the
benefit of the Shareholders and their respective heirs, legal representatives,
successors, and assigns.
 
Section 4.6          Governing Law.  Arbitration;
Jurisdiction.           (a)  This Agreement and the legal relations among the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any principles of conflicts of
laws.  Any provision of this Agreement prohibited by the laws of the State of
New York shall be ineffective to the extent of such prohibition without
invalidating the remaining provisions of this Agreement.
 
  (b)           All disputes, claims or controversies arising out of or relating
to this Agreement, or any agreement executed and delivered pursuant hereto, or
the negotiation, breach, validity or performance hereof, or the transactions
contemplated hereby which cannot be resolved by good faith negotiations, shall
be exclusively submitted to final and binding arbitration in London England
before a panel of three arbitrators appointed by the International Chamber of
Commerce; provided, that if any Party has no adequate remedy at law he or it may
seek emergency injunctive relief or specific performance before any court of
competent jurisdiction in Hungary or the United States.  The decision and award
of the arbitrators shall be enforceable in any court of competent jurisdiction
in the United States and Hungary.
 

 
- 15 -

--------------------------------------------------------------------------------

 

(c)          Subject to the availability of the arbitration panel, the
arbitration shall commence within ninety (90) days of the date on which a
written demand for arbitration is filed by any Party hereto.  In connection with
the arbitration proceeding, the arbitrators shall have the power to order the
production of documents by each Party and any third-Party witnesses.  In
connection with any arbitration, each Party shall provide to the other, no later
than seven (7) business days before the date of the arbitration, the identity of
all persons that may testify at the arbitration and a copy of all documents that
may be introduced at the arbitration or considered or used by a Party’s witness
or expert.  The arbitrators’ decision and award shall be made and delivered
within ninety (90) days of the commencement of the arbitration.  The
arbitrators’ decision shall set forth a reasoned basis for any award of damages
or finding of liability.  The arbitrators shall not have power to award damages
in excess of actual compensatory damages and shall not multiply actual damages
or award punitive damages or any other damages that are specifically excluded
under this Agreement, and each Party hereby irrevocably waives any claim to such
damages.
 
(d)          The Parties covenant and agree that they will participate in the
arbitration in good faith and that they will, except as provided below, (A) bear
their own attorneys’ fees, costs and expenses in connection with the
arbitration, and (B) share equally in the fees and expenses of the arbitration,
including forum fees, the fees of the arbitrators and the cost of the official
transcript of the proceedings.  The arbitrators may in their discretion assess
costs and expenses (including the reasonable legal fees and expenses of the
prevailing Party) against any Party to the proceeding.  Any Party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other Party in
enforcing the award.  This Section 4.6 applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief any Party may proceed in court
without prior arbitration for the purpose of avoiding immediate and irreparable
harm or to enforce its rights under any non-competition covenants.
 
Section 4.7          Further Assurances.           In connection with this
Agreement and the transactions contemplated hereby, each Shareholder will
execute and deliver any additional documents and instruments and perform any
additional acts necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.
 
Section 4.8          Offset.           Whenever the Company is to pay any sum to
any Shareholder, any amounts that that Shareholder owes to the Company shall be
offset against and deducted from that sum before payment.
 
Section 4.9          Severability.            Should any part of this Agreement
be rendered or declared invalid, illegal or unenforceable in part of in whole,
such invalidation of such part or portion of this Agreement should not
invalidate the remaining provisions thereof, and they shall remain in full force
and effect. This regulation is respectively applicable to any gap in the
regulation of this Agreement arising during the interpretation or fulfilment
thereof. It is further agreed that if part of the Agreement is determined
invalid, either party may open negotiations solely with respect to a substitute
for such Article, Section, or portion.
 
Section 4.10          Counterparts.          This Agreement may be executed in
multiple counterparts with the same effect as if all signing parties had signed
the same document.  All counterparts when signed and assembled together will
constitute a single, fully-executed instrument.
 
Section 4.11          Incorporation of Recitals and Schedules.          All of
the Recitals stated at the beginning of this Agreement and all of the Schedules
attached hereto are hereby incorporated by reference into and made a part of
this Agreement.
 
Section 4.12          Acknowledgments By Shareholders and the
Company.          By executing this Agreement, each Shareholder and the Company
acknowledges and agrees that it (i) has actual notice of all of the provisions
of this Agreement, including, without limitation, the restrictions on the
transfer of Shares, (ii) has received copies of and has read and reviewed the
Company’s Articles of Incorporation, Bylaws and Rules of Procedure, and (iii)
each of Solar Thin and the other Shareholders has been represented and advised
by independent and individual legal counsel prior to executing this
Agreement.  Each Shareholder hereby agrees that this Agreement constitutes
adequate notice of all such provisions, and each Shareholder hereby waives any
requirement that any further notice as required by any provision of Hungarian
law or otherwise should be given.
 

 
- 16 -

--------------------------------------------------------------------------------

 
 
[Balance of this page intentionally left blank - signature page follows]

 
- 17 -

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the undersigned parties have executed this Shareholders’
Agreement effective as of the date first set forth above.


STF TECHNOLOGIES LTD.
 
By:
/s/ Sandor Kupecz
Name:
Sandor Kupecz
Title:
     
SHAREHOLDERS:
 
SOLAR THIN FILMS, INC.
   
By
/s/ Robert M. Rubin
Name: Robert M. Rubin
Title:  Chairman of the Board
   
New Palace INVESTMENTS LTD.
   
By:
/s/ Istvan Krafcsik
Name:
Istvan Krafcsik
Title:
President and Managing Director
   
/s/ Istvan Krafcsik
ISTVAN KRAFCSIK
   
/s/ Attila Horvath
ATTILA HORVATH


 
- 18 -

--------------------------------------------------------------------------------

 

SCHEDULE A
to Shareholders Agreement


MAJOR DECISIONS PERTAINING TO THE COMPANY AND ITS SUBSIDIARIES


1.
Any amendment to this Agreement;

 
2.
Any amendment to the Company’s Articles of Incorporation or bylaws, or any of
the Rules of Procedure;

 
3.
The merger, consolidation or combination of the Company with or into with any
other corporation or entity;

 
4.
Any change the fundamental nature of the Company’s Business;

 
5.
The admission of new Shareholders in the Company or the issuance of any capital
stock or other equity securities of the Company or any Subsidiary, or the
execution of any agreement to grant, any options, convertibility rights, other
rights, warrants, calls or agreements relating to equity securities of the
Company or any Subsidiary;

 
6.
The appointment of any Executive Officer.

 
7.
The selection of any Independent Director or any successor Independent Director.

 
8.
The creation, incurrence, assumption, guarantee or otherwise becoming liable or
obligated with respect to any indebtedness in excess of Euro Two Hundred and
Fifty Thousand (€250,000), or the making of any loan or advance to, or any
investment in, any Person, except in each case in the ordinary course of
business;

 
9.
Any agreement to consummate the sale, transfer, lease, mortgage, encumber or
other dispose of any of the assets of the Company or its Buda Solar subsidiary
having a value in excess of Euro Two Hundred and Fifty Thousand (€250,000);

 
10.
The final terms and conditions of any additional funding contemplated by Section
3.6 of this Agreement.

 
11.
Except as contemplated by Article 3, entering into any agreement commercial or
financial with any Affiliate or Connected Person (including Solar Thin or its
Affiliates) which involves an amount in excess of Euro Two Hundred and Fifty
Thousand (€250,000).

 
12.
Except as contemplated by Article 3, entering into any service agreement with
any Affiliate or Connected Person which involves an amount in excess of Euro Two
Hundred and Fifty Thousand (€250,000).

 
13.
Change of the statutory auditors.

 
14.
Approval, adoption or change of annual Operating Budgets and approval of
unbudgeted capital or other expenditures in excess of Euro Two Hundred and Fifty
Thousand (€250,000).

 
15.
Changes in the Corporate Services Agreement (Exhibit 1);

 
16.
The acquisition by the Company of the business, or a majority of the securities
or assets of any person, firm or corporation;

 
17.
The purchase any securities of any person, firm or corporation in excess of Euro
Two Hundred and Fifty Thousand (€250,000), except of EURO denominated money
market instruments issued by single A rated issuers.

 
18.
Borrowing any sum exceeding Euro Two Hundred and Fifty Thousand (€250,000).


 
19

--------------------------------------------------------------------------------

 

19.
Acceptance of a single purchase order for PV Equipment, PV Facilities or PV
Modules (or in a series of related purchase orders) involving in excess of Euros
One Million ((€1,000,000), unless accepted pursuant to procedures outlined in
Section 7 of Schedule C to this Shareholders Agreement.

 
20.
Any single commercial agreement or commitment (or in a series of related
transactions) in excess of Euro Two Hundred and Fifty Thousand (€250,000).

 
21.
Initiating or settlement out of court of any litigation involving an amount in
excess of Euro Two Hundred and Fifty Thousand (€250,000).

 
22.
Declaring a dividend, paying any interest and making any other distribution of
Excess Cash.

 
23.
Commencing or consummation of a Company Liquidation Event.

 
24.
Any decision with respect to the liquidation or winding up of the Company or any
Subsidiary of the Company;

 
25.
Entering into any agreement other than on an arm’s length basis.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
To Shareholders Agreement


LIST OF SHAREHOLDERS AND AFFILIATES


Name of Shareholder
  
Address
     
Solar Thin Films, Inc.
  
25 Highland Boulevard, Dix Hills, New York 11746
001-(516) 443-0466
New Palace Investments Ltd.
  
Crystal Offices, Kranbis Building
20B Stasikratous Street
1065 Nicosia, Cyprus



Name of Shareholder
 
Number of Shares of
Share Capital of STF
Technologies, Inc.
   
Percentage
 
Solar Thin Films, Inc.
    510       51 %
New Palace Investments Ltd.
    490       49 %
Total
    1,000       100 %



Name of Shareholders of
New Palace Investments Ltd.
 
Number of Shares of
Share Capital of New Palace
Investments Ltd.
   
Percentage
 
Istvan Krafcsik
    750       75 %
Attila Horvath
    250       25 %
Total
    1,000       100 %



Party
  
Name of Representative
  
Delivery of Notices
 
Solar Thin Films, Inc.
 
 
Robert M. Rubin, or in his absence or inability to serve, any other Person
designated by the Board of Directors of Solar Thin Films, Inc.
 
Robert M. Rubin
25 Highland Boulevard
Dix Hills, NY 11746
United States
Email: rmr63@optonline.net
 
Copy to:
 
Stephen A. Weiss, Esq.
Hodgson Russ LLP
1540 Broadway
New York, New York 10036
United States
Email: sweiss@hodgsonruss.com
 
New Palace Investments Ltd
  
Istvan Krafcsik or in his absence or inability to serve, any other Person
designated by New Palace Investments Ltd.
  
H-1121  Konkoly-Thege
út 29-33.
H-1121 Budapest, Hungary
istvan.krafcsik@budasolar.hu


 
 

--------------------------------------------------------------------------------

 

Schedule C
to Shareholders Agreement


RULES OF PROCEDURES of the BOARD OF DIRECTORS


All terms, as defined in this Schedule C shall have the same meaning as is set
forth in the Shareholders Agreement to which this Schedule C forms a part.


The purpose of the present Rules of Procedures of the Board of Directors is to
determine the basic principles of the establishment, operation, powers and
procedures of the Board of Directors of the Company and its
Subsidiaries.  Notwithstanding the foregoing, the Rules of Procedure set forth
in this Schedule C are subject at all times to the terms and conditions of the
Shareholders Agreement, including Article 3 thereof.  Any inconsistency between
any of the Rules of Procedure set forth below and the terms and conditions of
the Shareholders Agreement, shall, for all purposes, be construed and
interpreted in accordance with the terms and conditions of Article 3 of the
Shareholders Agreement; which provisions shall govern the conduct of the
Shareholders, the Board of Directors of the Company and its Subsidiaries and the
Company.


Subject at all times to the provisions of Article 3 of the Shareholders
Agreement, the Board of Directors shall in accordance with the provisions of the
legislation on business entities, the Statutes of the Company and the present
Rules of Procedures, in conjunction with the provisions of the Organisational
and Operational Rules.


1.            GENERAL PROVISIONS


1.1.          The Board of Directors shall be the managing body of the
Company.  As provided in Section 3.1 of the Shareholders Agreement, the Board of
Directors shall delegate specific authority to the Executive Officers to manage
the day-to-day business and affairs of the Company and its Subsidiaries as to
all matters, other than Major Decisions.


1.2           Should any one or more members of the Board of Directors be
replaced or new members added to it, the obligations of the new members shall be
defined by these Rules of Procedure and the terms and conditions set forth in
the Shareholders’ Agreement.


1.3           Should the number of the members of the Board of Directors be less
than four (4) as a result of the death, disability, resignation or other
termination of a member of the Board of Directors or the Chairman of the Board
of Directors shall resign, die, become disabled or otherwise be terminated, such
vacancy (a) if one or more persons designated by New Palace, Istvan Krafcsik or
Attila Horvath, be filled solely by another designee of New Palace or its
shareholders, (b) if one or more persons designated by Solar Thin, be filled
solely by Solar Thin or its successor-in-interest, and (c) if one or more
Independent Director, shall be filled by a Major Decision of the Shareholders.


1.4           Upon the initiative of a member of the Board of Directors
concerned to this end, the Board of Directors shall be obliged to take measures
for convening the Annual Meeting of the Shareholders of the Company upon 30 days
prior written notice to all Shareholders. The Annual Meeting of the Shareholders
shall be held between March and April of each year at a time and location
determined by the Chairman of the Board.


1.5           Should the Chairman be absent, another Member of the Board of
Directors designated by him may act as his deputy, but only with regard to the
Chairman’s tasks relating to the operation of the Board of Directors.

 
 

--------------------------------------------------------------------------------

 


2.        THE OPERATION OF THE BOARD OF DIRECTORS


2.1.        The Board of Directors shall act as a body.


2.2           The Chairman or any other member of the Board of Directors seeking
to convene any regular or special or extraordinary meeting of the Board of
Directors shall furnish to all other directors a written agenda of such meeting,
including therein a summary of any item submitted in writing by any member of
the Board of Directors to be discussed and considered.  As regards items on the
agenda of the meeting, the director convening such meeting shall prepare a
written submission which he shall send to a other members of the Board of
Directors at least five (5) business days preceding the meeting.


2.3.           Regular meetings of the Board of Directors shall be held not less
than four times each calendar year, upon not less than 14 days prior written
notice of the regular meeting.  An agenda referred to in Section 2.2 above shall
be submitted to all directors, which agenda may be modified or supplemented by
any other director not less than three (3) business days prior to the date
scheduled for the regular meeting.


2.4           Special or extraordinary meetings of the Board of Directors may be
convened by any one or more directors upon not less than five (5) business days
prior written notice to all members of the Board of Directors, together with a
proposed agenda for the special or extraordinary meeting.


2.5           Notice of and the agenda for all regular and special or
extraordinary meetings of the Board of Directors shall be submitted to all of
the directors by regular mail, facsimile transmission or electronic
mail.  Notice shall be deemed to be given five (5) Business Days after it is
placed in the mail, postage prepaid, or upon receipt of facsimile transmission
or electronic mail.


2.6           Meetings of the board of directors shall be held in person at the
registered office of the Company, in the absence of a decision of a Solar Thin
and a majority of the other members of the Board of Directors providing for
another location within or without Hungary.  In addition, at the request of any
one or more directors seeking to convene a meeting, any regular or special or
extraordinary meeting of the Board of Directors may be held by telephonic
conference call; provided, that the director convening such telephonic meeting
shall provide all members of the Board of Directors with a conference call-in
number and access code.  At every phone conference call meeting of the Board of
Directors every party shall be able to hear the voices of the other members
simultaneously, through the same phone line, and is able to react immediately
which is also heard by the other members or via e-mail. The Chairman of the
Board of Directors shall take minutes on the phone conference call and send it
via e-mail to the Members who shall confirm their approval via e-mail; and the
Chairman shall record the e-mail meeting on a computerised medium and take
minutes regarding it as well. Members of the Board of Directors hereby represent
that they shall have available the equipment capable of holding a meeting of the
Board of Directors via electronic means, including a phone system allowing a
conference call and a computer system capable of sending and receiving e-mail
without limitation The Chairman of the Board of Directors shall authenticate the
minutes of the phone conference and the e-mails and store it at the registered
office of the Company.


2.7           Regular meetings of the Board of Directors shall be convened by
the Chairman.


2.8           The Board of Directors may elect without a meeting, if the
decision taken in this way is drawn up in writing and signed by every member. A
decision taken in this way is valid upon being signed by the last member of the
Board of Directors.


2.8.          The meeting of the Board of Directors shall be conducted by the
Chairman or, in his absence, the member convening the meeting.

 
 

--------------------------------------------------------------------------------

 


2.9           The Board of Directors shall have a quorum if a majority of the
members of the Board of Directors are present at the meeting. Members of the
Board of Directors shall have equal voting rights at the meeting of the Board of
Directors.


2.10         Except for Major Decisions (which shall require the unanimous
approval or consent of the representatives of New Palace and Solar Thin on the
Board of Directors), actions of the Board of Directors shall be by a majority of
those directors present at any meeting in which a quorum is present. As provided
in, and subject to the limitations and conditions set forth in the Shareholder
Agreement, other than Major Decisions, actions and authority that might
otherwise available to the Board of Directors shall be delegated to the
Executive Officers.


2.11         Abstention from voting shall not constitute objection in itself;
objection shall be expressly stated and recorded in the minutes.


2.12.        The meeting of the Board of Directors shall be recorded in minutes.


2.13         The minutes of all regular and special or extraordinary meetings of
the Board of Directors shall contain:


  (a)           the venue and date of the meeting,
  (b)           the names of all participants, including board members and any
invited guests,
  (c)           comments upon and decisions with respect to each item on the
agenda,
  (d)           any objections against decisions.


2.14         Except for a meeting held via electronic communications means, the
minutes shall be signed by the Chairman of the meeting and a member of the Board
of Directors and the keeper of the minutes. The minutes of the meeting of the
Board of Directors shall be sent to all members of the Board of Directors,
without regard to their being actually present at the meeting, within 15 days
following the meeting.


2.15.        The Board of Directors may determine the persons participating at
the meeting with discussion rights as guests.


2.16         The Auditor of the Company, an employee of the Company or another
person (expert) may be invited for the meeting of the Board of Directors or the
discussion of an item on the agenda when necessary (or in cases determined by
law).


2.17         Should the Board of Directors meet in camera, only members of the
Board of Directors may be present at such meeting.  For a meeting in camera, the
minutes drawn up on its course may contain only the decision, the names of the
participants, eventual minority opinions or objections, the venue and date of
the meeting and its being held in camera. For a meeting in camera, the minutes
shall be kept by a member of the Board of Directors and signed by every member
present.


2.18.        Except as may be required by the applicable securities and other
laws of the United States or Hungary, members of the Board of Directors shall
treat the communications of the meeting of the Board of Directors and every data
and information communicated to them during the exercising of their Member of
the Board of Directors tasks as regards the Company as business secret.


2.19.        Costs and expenses relating to the attendance at and operation of
the Board of Directors shall be borne by the Company.

 
 

--------------------------------------------------------------------------------

 


3.        MANAGEMENT TASKS


3.1.          Subject at all time to the provisions of the Shareholders
Agreement, (a) the Board of Directors shall have the widest powers of management
of the Company, and (b) the Board of Directors shall have the authority to
decide on all matters which are not delegated to Istvan Krafcsik and/or Attila
Horvath, as the Executive Officers of the Company, or reserved to the
Shareholders at the General Meeting or other bodies of the Company;


3.2           The Board of Directors may, by majority vote, elect to remove any
one or more Executive Officer for good reasons such as non-satisfactory
performance, and may appoint any successor to such Executive Officer who has
been removed from office; provided, however, that in no event shall any
successor to the Chief Executive Officer of the Company and its Subsidiaries be
a then existing officer of Solar Thin, unless such person is approved as a Major
Decision.  Notwithstanding the foregoing, the Chief Financial Officer shall be a
person appointed by or otherwise acceptable to Solar Thin.
 
3.3           The Parties consider the achievement of the consolidated revenues
and Earnings before Interest and Tax (“EBIT”) as set forth in any Operating
Budget to be the key criteria for measuring the performance of executive
management. Therefore, a failure to achieve as at the end of any two consecutive
Budget Years commencing with the financial years ending December 31, 2009 and
2010 of at least seventy percent (75%) of the consolidated sales revenues and
EBIT set forth in such Operating Budget shall be good reasons to remove an
Executive Officer by the Board of directors. However, the Parties acknowledge
that the performance of Executive Management may be dependent, in part, on the
availability of the necessary working capital requirements of the Company and
its Subsidiaries set forth in such Operating Budget an element which the Board
of directors shall within reason take into account when deciding on the removal
of either or both of the Executive Officers for non satisfactory performance.
For avoidance of doubt, the removal of an Executive Officer for non satisfactory
performance is not to be considered an extraordinary termination as defined the
respective employment agreements.
 
3.4           Pursuant to the Shareholders Agreement, except for transactions,
agreement, contracts or expenditures constituting Major Decisions, the Board of
Directors hereby delegate the authority, management and representation of the
Company to the Executive Officers, acting individually or jointly. For this
purpose, the Board of Directors may adopt internal regulations governing its
organization, management and generally matters within its competence.  Without
limiting the generality of the foregoing, the Board of Directors hereby
specifically delegates its remits, powers and decision making rights to the
Executive Officers with respect of the following matters:


(a.)         exercising the employer’s rights over the employees of the Company
(except the appointment of the Executive Officers), including but not limited
to: - recruiting junior officers and staff and  fixing their terms of employment
excluding any bonus, profit sharing and pension schemes, - dismissing junior
officers and staff and to settle indemnities or severance pay not exceeding the
legal minimum;


(b)          negotiating and concluding any specific business transaction that
was previously approved in the Operating Budget or otherwise approved as a Major
Decision by the Board of Directors;


(c)          entering into any business transactions and concluding any
contracts (including but not limited to the acceptance of purchase orders for PV
Equipment, PV Facilities or PV Modules) which do not constitute Major Decisions.

 
 

--------------------------------------------------------------------------------

 


(d)          the purchase, sale, lease or charge of any equipment which do not
constitute Major Decisions;


(e)          provided that the same do not involve contracts or transactions
constituting Major Decisions, amending or modifying any agreement or changing
delivery or production schedules;


(f)          supervision of all research, development and technology matters
involving the Company and its Subsidiaries; and


(e)          negotiating and concluding all other business transactions and
contracts that do not fall within the definition of Major Decisions.


3.5           All decisions of the Executive Officers shall be recorded in
writing and duly signed by the Chief Executive Officer or other Executive
Officer designated by him so to do. Upon request copies of these decisions and
minutes shall be provided to the members of the Board of Directors


3.6           The Chief Executive Officer may at any time delegate his above
rights to the Chief Operating Officer of the Company. The Chief Executive
Officer may also delegate certain his powers, authorities and responsibilities
to other Executive Officers subject to specific approval of the Board of
Directors.


3.7           The Chief Financial Officer of the Company shall supervise and be
responsible for all accounting, bookkeeping, record keeping, preparation of
financial statements and financial information concerning the Company and its
Subsidiaries, and dealing with the independent auditors for the Company.  Upon
the request of any member of the Board of Directors, the Chief Financial
Officers shall render such accounting or financial reports directly to the Board
of Directors as any board member may request.  In addition, in connection with
the preparation of its quarterly consolidated financial statements and annual
audited consolidated financial statements, the Chief Financial Officer shall
provide to Solar Thin or its outside auditors such accounting, bookkeeping,
financial statements and financial information as may be requested.  The Chief
Financial Officer shall report to the Chief Executive Officer.


3.8           Cheques and other payments of €250,000 or less may be signed by
the Chief Executive Officer or Chief Operating Officer individually.  Cheques
and other payments in excess of €250,000 shall require the dual signatures of
(a) either the Chief Executive Officer or Chief Operating Officer, and (b) the
Chief Financial Officer.


4.           REPRESENTATION OF THE COMPANY; SIGNING OF DOCUMENTS


4.1     Members of the Board of Directors, the Chairman of the Board of
Directors and employees granted representation right by the General Meeting of
the Company shall be entitled to represent the Company.


4.2     Documents and agreements binding upon the Company (a) that come within
the definition of a Major Decision, shall be signed for by a representative of
both Solar Thin and a representative of New Palace on the Board of Directors,
and (b) that do not come within the definition of a Major Decision, shall be
signed by either of the Executive Officers duly authorised thereto; by writing
their own names under the pre-written, pre-stamped or pre-printed short or full
name of the Company in accordance with the signature specimen.

 
 

--------------------------------------------------------------------------------

 

5.           CHAIRMAN OF THE BOARD OF DIRECTORS


5.1.          The powers of the Chairman of the Board of Directors shall
include:


  (a)  the preparation, convening and conducting of the meetings of the Board of
Directors,
  (b)  the order of the items to be voted upon and the statement of its results.


5.2.          The Chairman of the Board of Directors shall provide for ensuring
the property environment and conditions of the meeting of the Board of
Directors. For the presentation of a given item on the agenda of the meeting,
the Chairman of the Board of Directors may designate any other member of the
Board of Directors to serve as Chairman of a meeting of the Board of Directors.


6            MEMBERS OF THE BOARD


6.1.          Requirements regarding conflicts of interest and exclusion against
members of the Board of Directors shall be governed by the provisions of the
Shareholders Agreement and the Hungarian Company Act.


6.2           The Board of Directors may remove any one or more of the Executive
Officers (a) for good reasons as a result of non-satisfactory performance (as
provided in Section 6.3 below), or (b) “for cause” (as that term is defined in
the employment agreements between the Company and each of the Executive
Officers), and may appoint any successor to such Executive Officer who has been
removed from office; provided, however, that in no event shall any successor to
the Chief Executive Officer of the Company and its Subsidiaries be a then
existing officer of Solar Thin, unless such person is approved as a Major
Decision.  Notwithstanding the foregoing, the Chief Financial Officer shall be a
person appointed by or otherwise acceptable to Solar Thin.
 
6.3           The Parties consider the achievement of the consolidated revenues
and Earnings before Interest and Tax (EBIT) as set forth in any Operating Budget
to be the key criteria for measuring the performance of executive management.
Therefore, a failure to achieve as at the end of any two consecutive Budget
Years commencing with the financial years ending December 31, 2009 and 2010 of
at least seventy percent (75%) of the consolidated sales revenues and EBIT set
forth in such Operating Budget shall be good reasons to remove an Executive
Officer by the Board of directors. The performance of Executive Management may
be dependent, in part, on the availability of the necessary working capital
requirements of the Company and its Subsidiaries set forth in such Operating
Budget an element which the Board of directors shall within reason take into
account when deciding on the removal of an Executive Officer for non
satisfactory performance. For avoidance of doubt a removal of an Executive
Officer for non satisfactory performance is not to be considered an
extraordinary termination as defined the respective employment agreements.
 
6.4.          The member of the Board of Directors that has a conflict of
interest shall immediately inform the other members of the Board of Directors
regarding the existence of such conflict of interest.


7.             PROCEDURE FOR APPROVING EQUIPMENT ORDERS AND FACTORY SALES.


7.1           The board of directors herewith resolves to approve following
operating procedures for the acceptance of purchase orders requiring a Major
Decision, whether for sales of individual pieces of PV Equipment (“Equipment
Orders”) or sales of a complete factory (“Factory Sales”):

 
 

--------------------------------------------------------------------------------

 

(a)           Following initial negotiations with a potential client the Chief
Executive Officer or the Chief Operating Officer as the case may be shall submit
to all members of the board an application for an approval in principle as set
forth in the Exhibit(s) attached hereto, providing background about the buyer
and listing key terms and conditions of the sale.


(b)           The application shall be submitted and considered by the Board of
Directors.  Either an in-person or (if representatives of Solar Thin or the
Company Shareholders are not in the same geographic area at such time) a
telephonic meeting of the Board of Directors shall be held within five (5)
Business days of submission of the Application to discuss the application in
detail and the Chief Executive Officer or Chief Operating Officer will answer
all questions posed by any director in connection therewith.  The Board of
Directors shall undertake good faith to come to a decision with respect to such
Equipment Order or Factory Sale at such in-person or telephonic board meeting,
and approval or rejection of such proposed Equipment Order or Factory Sale shall
be made by electronic mail.  The parties acknowledge that electronic approval or
rejection by Robert M. Rubin shall be deemed validly given in electronically
transmitted form by either Barry Pomerantz or Stephen A. Weiss in the name of
Robert M. Rubin.  Pursuant to the Shareholders Agreement acceptance of a
purchase order is a Major Decision and therefore a unanimous approval by all
members is required.


(c)           Upon approval in principal of the Board the CEO has full authority
to finalize negotiations and accept the purchase order provided the terms and
conditions as approved in principle are not materially varied (+/-five percent).


(d)           In the case certain terms and conditions are changed in a material
manner the CEO shall submit the restated terms and conditions to all members of
the board for a decision which shall be reviewed and approved or rejected in
accordance with the procedures set forth in Section 7.1(b) above.


(e)           Having completed the sale the Chief Executive Officer or the Chief
Operating Officer as the case may be shall submit the purchase contract with
comments to the members of the board for ratification which will be resolved on
the occasion of the next board meeting.


7.2          Further, the Board of Directors herewith resolves to reconvene as
soon as is practical to consider revision of the above operating procedures as
follows:


(a)           Management will prepare and present to the Board a proposed
purchase order form including terms and conditions for Equipment Sales, a
proposed contract for Factory Sales, and associated price schedule for same.


(b)           Upon reasonable notice the Board will convene to review and
approve the above, which shall then become the Standard Terms and Conditions for
Sales (“Standard Terms”), and will grant the Chief Executive Officer full
authority to negotiate purchase orders and contracts - provided the terms and
conditions as approved in principle are not materially varied (+/-five percent).


(c)           The process for approval will then be modified from above such
that applications will only be submitted to the Board for prior approval in the
event that the terms and conditions are  materially varied, in this case the
Board shall respond within 5 Business Days.

 
 

--------------------------------------------------------------------------------

 

8.             RESPONSIBILITY OF THE BOARD OF DIRECTORS


Members of the Board of Directors shall act in a fiduciary capacity to the
Company and its Subsidiaries, and with the due care usually expected from
persons in such positions. For damages caused by breaching their obligations to
the Company, they shall be responsible according to the general rules of the
civil law.  The Company shall, to the extent available and a reasonable cost,
obtain directors and officers’ liability insurance and shall indemnify the
directors to the fullest extent permitted by the laws of Hungary.


9.             OPERATING GUIDELINES
 
9.1.           On or before the Effective Date of the Employment Agreement, and
thereafter on or before January 1st in each year (commencing 2010), the
Executive shall submit an annual budget and business plan for research, sales,
marketing, product development and strategy, and operations, including product
fulfilment (the “Budget and Plan”) to the Board of Directors of the Company for
approval. If approved (or modified by the Board of Directors), the Executive
shall have the authority to operate and make expenditures within such approved
Budget and Plan.  As part of the Budget and Plan, the Executive shall submit to
the Chief Executive Officer of Solar Thin and the Board of Directors of the
Company proposed pricing and sales terms for all PV Equipment to be sold and
marketed by the Company.  Any deviation from such approved Budget and Plan shall
require the approval of the Board of Directors of the Company, as a “Major
Decision” (as that term is defined in the Shareholders Agreement).


9.2.           The Executive will have authority to negotiate PV Equipment sales
within the parameters of all such pricing and sales terms and to execute
contracts and purchase orders with respect thereto on behalf of the Company and
BudaSolar; provided, that the final terms and conditions of all PV Equipment
sales contracts and other purchase orders shall be reviewed and approved in
advance of signing by the Executive by the Board of Directors of the Company.


9.3.           The finance and accounting group of the Company will report to
the Chief Financial Officer of Solar Thin Films, Inc. Responsibility for
auditing, reporting and compliance will reside with the Chief Financial Officer
of Solar Thin Films, Inc., and the Controller or other senior financial officer
of the Company will have a reporting relationship to the Chief Financial Officer
of Solar Thin Films, Inc.  With respect to the day-to-day accounting and finance
functions such as purchasing, receiving, cash management, cost accounting, the
Controller or other senior financial officer of the Company will report through
the Executive or such other senior officer of the Company as designated by the
Executive.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


Corporate Services Agreement

 
 

--------------------------------------------------------------------------------

 

SOLAR THIN FILMS, INC.
25 Highland Boulevard
Dix Hill, New York 11746


April __, 2009


Kraft Elektronika Srt and
Buda Solar Limited
H-1021 Budapest, Kuruclesiu 40
Hungary
Attn:     Istvan Krafcsik,
Chief Executive Officer


Gentlemen:


This letter will serve to set forth the terms of the corporate advisory services
to be rendered by Solar Thin Films Inc. (“Solar Thin”) to Kraft Elektronika Srt
(“Kraft”) and its wholly-owned subsidiary Buda Solar Limited (“Buda Solar” and
collectively, with Kraft, the “Corporations”).  Solar Thin and the Corporations
are sometimes collectively referred to as the “Parties.”


•      1.     Services.       The services to be rendered to the Corporations by
Solar Thin (the “Services”) will include, but are not limited to:
• 
 

(a)
Advisory services, including those relating to the preparation of the
Corporations’ annual audit in compliance with United States and European Union
generally accepted accounting principles and regulations promulgated under the
United States securities laws;



(b)
The promotion and marketing of the Corporations’ business in the United States
in in the global capital markets;



(c)
Advisory services relating to media communications including promoting the
Corporations’ products through the United States and international media with
the general goal of raising market worldwide awareness of the products sold by
the Corporations;



(d)
Marketing advisory services including specific advice and support towards the
penetration of the North American market for the Corporations’ products;



(e)
Representation on the board of directors of the Corporations;



(f)
Provision of business, legal, and financial advice and services in connection
with potential acquisitions, joint ventures and other strategic alliances for
the sale of lines of photovoltaic solar module equipment as well as solar power
projects; and



(g)
Provisions of advisory services in connection with the raising of debt and
equity capital;



(h)
Provision of legal and related professional services relative to United States
securities laws (which shall be invoiced directly to the Corporations or
reimbursed to Solar Thin at its cost).


 
 

--------------------------------------------------------------------------------

 


2.           Term.      This Agreement shall commence as of April 1, 2009 and
shall continue in force and effect until December 31, 2014 (the “Expiration
Date”); provided, that the Board of Directors of the Corporations may, by a
“Major Decision” (as that term is defined in the Shareholders Agreement, dated
of even date herewith), extend the Expiration Date on a year-to-year basis
following December 31, 2014.


3.           Compensation.    In consideration for the Services, Solar Thin will
charge the Corporations an annual fee of $450,000 per year, payable quarterly as
follows: $ 100,000 in each of the first three quarters and then $ 150,000 in the
last quarter  or in such other periodic installments or payment arrangements as
the Board of Directors of the Corporations by a Major Decision shall determine.


4.           Audit Fees Reimbursement.           The Corporations shall
reimburse Solar Thin or pay directly (a) up to $50,000 per year toward the cost
of the annual audit of the financial statements of the Corporations, (b) up to
$25,000 per year toward the cost of the annual audit of the financial statements
of Solar Thin Power, Inc., and (c) up to $50,000 per year toward the cost of the
annual audit of the financial statements of Algatec Solar Ag, as, if and when
such corporation is acquired by Solar Thin; provided that such allocation of
audit costs shall be reviewed annual after December 31, 2010 based on the
relative revenues generated by the Corporations, on one hand, and Solar Thin
Power, Inc., on the other hand.


5.           Other Professional Fees.           Except as provided in Section
1(h) and Section 4 above, all legal and accounting fees and expenses relating to
the businesses of the Corporations shall be borne solely by the Corporations,
and all legal and accounting fees and expenses relating to the business of Solar
Thin and any direct or indirect subsidiary of Solar Thin, other than the
Corporations, shall be borne by the corporation or other entity for which such
professional services are provided.


6.           Miscellaneous.


(a)           This Agreement may be amended or modified from time to time only
by the written consent of the Company and by a writing signed by the
Corporations and all of the Shareholders.


(b)           This Agreement is binding on and inures to the benefit of the
Parties hereto and their respective heirs, legal representatives, successors,
and assigns.
 
(c)           This Agreement and the legal relations among the parties hereto
shall be governed by and construed in accordance with the laws of the State of
New York, United States of Amercia, without giving effect to any principles of
conflicts of laws.  Any provision of this Agreement prohibited by the laws of
the State of New York shall be ineffective to the extent of such prohibition
without invalidating the remaining provisions of this Agreement.  All disputes,
claims or controversies arising out of or relating to this Agreement, or any
agreement executed and delivered pursuant hereto, or the negotiation, breach,
validity or performance hereof, or the transactions contemplated hereby which
cannot be resolved by good faith negotiations, shall be exclusively submitted to
final and binding arbitration in London England before a panel of three
arbitrators appointed by the International Chamber of Commerce; provided, that
if any Party has no adequate remedy at law he or it may seek emergency
injunctive relief or specific performance before any court of competent
jurisdiction in Hungary or the United States.  The decision and award of the
arbitrators shall be enforceable in any court of competent jurisdiction in the
United States and Hungary. Subject to the availability of the arbitration panel,
the arbitration shall commence within ninety (90) days of the date on which a
written demand for arbitration is filed by any Party hereto.  In connection with
the arbitration proceeding, the arbitrators shall have the power to order the
production of documents by each Party and any third-Party witnesses.  In
connection with any arbitration, each Party shall provide to the other, no later
than seven (7) business days before the date of the arbitration, the identity of
all persons that may testify at the arbitration and a copy of all documents that
may be introduced at the arbitration or considered or used by a Party’s witness
or expert.  The arbitrators’ decision and award shall be made and delivered
within ninety (90) days of the commencement of the arbitration.  The
arbitrators’ decision shall set forth a reasoned basis for any award of damages
or finding of liability.  The arbitrators shall not have power to award damages
in excess of actual compensatory damages and shall not multiply actual damages
or award punitive damages or any other damages that are specifically excluded
under this Agreement, and each Party hereby irrevocably waives any claim to such
damages. The Parties covenant and agree that they will participate in the
arbitration in good faith and that they will, except as provided below, (a) bear
their own attorneys’ fees, costs and expenses in connection with the
arbitration, and (b) share equally in the fees and expenses of the arbitration,
including forum fees, the fees of the arbitrators and the cost of the official
transcript of the proceedings.  The arbitrators may in their discretion assess
costs and expenses (including the reasonable legal fees and expenses of the
prevailing Party) against any Party to the proceeding.  Any Party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other Party in
enforcing the award.  This Section 4.6 applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief any Party may proceed in court
without prior arbitration for the purpose of avoiding immediate and irreparable
harm or to enforce its rights under any non-competition covenants.

 
 

--------------------------------------------------------------------------------

 
 
(d)           This Agreement may be executed in multiple counterparts with the
same effect as if all signing parties had signed the same document.  All
counterparts when signed and assembled together will constitute a single,
fully-executed instrument.
 
If the above accurately reflects the substance of our mutual agreement and
understanding, please so indicate by executing a copy of this agreement in the
space provided below.


Very truly yours,
 
SOLAR THIN FILMS, INC.
   
By:
  
 
Name: Robert M. Rubin
 
Title: Chairman of the Board



Accepted and Agreed To:
 
KRAFT ELEKTRONIKA SRT
 
By:
  
 
Istvan Krafcsik,
 
Chief Executive Officer
 
BUDA SOLAR LIMITED
 
By
  
 
Istvan Krafcsik,
 
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2
FACTORY SALE SUBMISSION FOR APPROVAL

     
TO:
 
Board of Directors
     
FROM:
 
Istvan Krafcsik, CEO
     
DATE:
         
RE:
 
Purchase Order #
     
BUYER:
         
TYPE OF SALE:
 
Factory Sale or Equipment Sale
     
FACTORY SCALE:
 
Number of lines:
     
Brief Description with emphasis on any deviations from standard, if any
         
PRICE:
         
EXPECTED MARGIN:
         
DELIVERY SCHEDULE:
         
MILESTONES:
         
Brief Description of milestones including deviations from standard, if any
         
PAYMENT TERMS (Specifying payments linked to milestones):
         
INCLUDES MODULE BUY-BACK?
 
Yes or No, If Yes requires proper STF authorization for module buyback.
     
INCLUDES EQUITY INVESTMENT?
 
Yes or No, If Yes requires Majority Decision for Kraft to make an equity
investment
     
FUNDING:
         
COMMENTS:
         
DECISION:
         
BY:
  
 



 
 

--------------------------------------------------------------------------------

 
